PER CURIAM.
In this case arising from an automobile accident, the trial court gave a jury instruction which allowed the jury to award damages for disability, physical impairment, disfigurement, and loss of capacity for enjoyment of life in the past and in the future regardless of whether the jury found that plaintiff, Muriel Fega, had suffered a permanent injury.
The jury found that Fega did not suffer any permanent injury; it awarded her $6,448 in economic damages and $20,000 for future non-economic damages.
We reverse the award for non-economic damages. We are persuaded by the second district’s interpretation of section 627.737, Florida Statutes (1999), in Smiley v. Nelson, 26 Fla. L. Weekly D2226, — So.2d -, 2001 WL 1048543 (Fla. 2d DCA Sept.14, 2001).
GUNTHER, WARNER and GROSS, JJ., concur.